Exhibit 10.5

Payable in Cash

Non-US

ARMSTRONG WORLD INDUSTRIES, INC.

2011 LONG-TERM INCENTIVE PLAN

TIME-BASED RESTRICTED STOCK UNIT GRANT

TERMS AND CONDITIONS

1. Grant.

(a) Subject to the terms set forth below, Armstrong World Industries, Inc. (the
“Company”) has granted to the designated employee (the “Grantee”) an award of
time-based restricted stock units (the “Time-Based Units”) as specified in the
2012 Long-Term Time-Based Restricted Stock Unit Grant letter to which these
Grant Conditions relate (the “Grant Letter”). The “Date of Grant” is
February 28, 2012. The Time-Based Units are Stock Units that relate to shares of
common stock of the Company (“Company Stock”).

(b) The Time-Based Units shall be vested and payable at the end of the
Restricted Period if and to the extent the terms of the Grant Letter and these
Grant Conditions are met. The “Restricted Period” is the period beginning
February 28, 2012 and ending February 28, 2015.

(c) These Terms and Conditions (the “Grant Conditions”) are part of the Grant
Letter. This grant is made under the Armstrong World Industries, Inc. 2011
Long-Term Incentive Plan (the “Plan”). Any terms not defined herein shall have
the meanings set forth in the Plan.

2. Vesting.

(a) The Grantee shall vest in the Time-Based Units at the end of the Restricted
Period, if the Grantee continues to be employed by the Company or its
subsidiaries or affiliates (collectively, the “Employer”) through February 28,
2015 (the “Vesting Date”).

(b) Except as described below, no Time-Based Units shall vest prior to the
Vesting Date.

 



--------------------------------------------------------------------------------

3. Termination of Employment.

(a) Except as described below, if the Grantee ceases to be employed by the
Employer prior to the Vesting Date, the Time-Based Units shall be forfeited as
of the termination date and shall cease to be outstanding.

(b) If, after December 31, 2012, the Grantee ceases to be employed by the
Employer prior to the Vesting Date on account of Retirement (as defined below)
or Involuntary Termination (as defined below), the Grantee shall vest in a
pro-rata portion of the outstanding Time-Based Units, provided such vesting does
not result in a violation of any age discrimination or other applicable law. The
pro-rated portion shall be determined by multiplying the number of Time-Based
Units by a fraction, the numerator of which is the number of months following
February 28, 2012 and up to the Grantee’s termination date in which the Grantee
was employed by the Employer and the denominator of which is 36. A partial month
after February 2012 shall count as a full month for purposes of this
calculation. The pro-rated Time-Based Units shall be paid within 60 days after
the Grantee’s termination date, as described in Section 6.

(c) If, after December 31, 2012, the Grantee ceases to be employed by the
Employer prior to the Vesting Date on account of death or the Grantee incurs a
Long-Term Disability (as defined below), the Grantee’s Time-Based Units shall
become fully vested. The Time-Based Units shall be paid within 60 days after the
date of the Grantee’s death or Long-Term Disability, as described in Section 6.

4. Change in Control Involuntary Termination. Subject to Section 14 of the Plan,
and notwithstanding Section 3 above, if the Grantee has an Involuntary
Termination upon or within two years after a Change in Control, and prior to the
Vesting Date, the Grantee’s outstanding Time-Based Units shall become fully
vested and shall be paid within 60 days after such Involuntary Termination, as
described in Section 6.

5. Definitions. For purposes of these Grant Conditions and the Grant Letter:

(a) “Cause” shall mean any of the following, as determined in the sole
discretion of the Employer: (1) commission of a felony or a crime involving
moral turpitude; (2) fraud, dishonesty, misrepresentation, theft or
misappropriation of funds with respect to the Employer; (3) violation of the
Employer’s Code of Conduct or employment policies, as in effect from time to
time; (4) breach of any written noncompetition, confidentiality or
nonsolicitation covenant of the Grantee with respect to the Employer; or
(5) gross negligence or misconduct in the performance of the Grantee’s duties
with the Employer.

(b) “Involuntary Termination” shall mean the Employer’s termination of the
Grantee’s employment other than for Cause.

(c) “Long-Term Disability” shall mean the Grantee is receiving long-term
disability benefits under the Employer’s long-term disability plan.

(d) “Retirement” shall mean the Grantee’s termination of employment other than
for Cause after the Grantee has attained age 55 and has completed five years of
service with the Employer.

6. Payment. When Time-Based Units vest, the Company shall make a cash payment to
the Grantee equal to the Fair Market Value of the shares of Company Stock
underlying the vested Time-Based Units, subject to applicable withholding for
Taxes. The Fair Market Value of the shares shall be determined as of a date
immediately before the payment date. Payment shall be made within 60 days after
the applicable vesting date.

 

2



--------------------------------------------------------------------------------

7. Dividend Equivalents. Dividend Equivalents shall accrue with respect to
Time-Based Units and shall be payable subject to the same vesting terms and
other conditions as the Time-Based Units to which they relate. Dividend
Equivalents shall be credited on the Time-Based Units when dividends are
declared on shares of Company Stock from the Date of Grant until the payment
date for the vested Time-Based Units. The Company will keep records of Dividend
Equivalents in a non-interest bearing cash account for the Grantee. No interest
will be credited to any such account. Vested Dividend Equivalents shall be paid
in cash at the same time and subject to the same terms as the underlying vested
Time-Based Units. If and to the extent that the underlying Time-Based Units are
forfeited, all related Dividend Equivalents shall also be forfeited.

8. No Shareholder Rights. No shares of Company Stock shall be issued to the
Grantee on the Date of Grant, and the Grantee shall not be, nor have any of the
rights or privileges of, a shareholder of the Company with respect to any
Time-Based Units.

9. No Right to Continued Employment. The grant of Time-Based Units shall not
confer upon the Grantee any right to continued employment with the Employer or
interfere with the right of the Employer to terminate the Grantee’s employment
at any time.

10. Incorporation of Plan by Reference. The Grant Letter and these Grant
Conditions are made pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. The decisions of the Management Development and
Compensation Committee (the “Committee”) shall be conclusive upon any question
arising hereunder. The Grantee’s receipt of the Time-Based Units constitute the
Grantee’s acknowledgment that all decisions and determinations of the Committee
with respect to the Plan, the Grant Letter, these Grant Conditions, and the
Time-Based Units shall be final and binding on the Grantee and any other person
claiming an interest in the Time-Based Units.

11. Withholding Taxes.

(a) The Employer shall have the right, and the Grantee hereby authorizes the
Employer, to deduct from all payments made hereunder and from other compensation
an amount equal to all taxes, social insurance, payroll tax, contributions,
payment on account obligations or other amounts required by law to be collected,
withheld or accounted for with respect to the Time-Based Units (the “Taxes”).

(b) Regardless of any action the Employer takes with respect to any such Taxes,
the Grantee acknowledges that the ultimate liability for all such Taxes legally
due by the Grantee is and remains the Grantee’s responsibility and that the
Employer (i) makes no representations or undertakings regarding the treatment of
any Taxes in connection with any aspect of the Time-Based Units, including the
grant, vesting or settlement of the Time-Based Units; and (ii) does not commit
to structure the terms of the grant or any aspect of the Time-Based Units to
reduce or eliminate the Grantee’s liability for Taxes. Further, if the Grantee
has become subject to tax in more than one jurisdiction between the date of
grant and the date of any relevant taxable event, the Grantee acknowledges that
the Employer may be required to collect, withhold or account for Taxes in more
than one jurisdiction.

12. Company Policies. All amounts payable under the Grant Letter and these Grant
Conditions shall be subject to any applicable clawback or recoupment policies,
share trading policies and other policies that may be implemented by the
Company’s Board of Directors from time to time.

 

3



--------------------------------------------------------------------------------

13. Assignment. The Grant Letter and these Grant Conditions shall bind and inure
to the benefit of the successors and assignees of the Company. The Grantee may
not sell, assign, transfer, pledge or otherwise dispose of the Time-Based Units,
except to a successor grantee in the event of the Grantee’s death.

14. Governing Law. The validity, construction, interpretation and effect of the
Grant Letter and these Grant Conditions shall be governed by, and determined in
accordance with, the applicable laws of the Commonwealth of Pennsylvania,
excluding any conflicts or choice of law rule or principle.

15. No Entitlement or Claims for Compensation. In connection with the acceptance
of the grant of the Time-Based Units under the Grant Letter and these Grant
Conditions, the Grantee acknowledges the following:

(a) the Plan is established voluntarily by the Company, the grant of the
Time-Based Units under the Plan is made at the discretion of the Committee and
the Plan may be modified, amended, suspended or terminated by the Company at any
time;

(b) the grant of the Time-Based Units under the Plan is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Time-Based Units, or benefits in lieu of them, even if Time-Based Units have
been granted repeatedly in the past;

(c) all decisions with respect to future grants of Time-Based Units, if any,
will be at the sole discretion of the Committee;

(d) the Grantee is voluntarily participating in the Plan;

(e) the Time-Based Units are extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Employer
(including, as applicable, the Grantee’s employer) and which are outside the
scope of the Grantee’s employment contract, if any;

(f) the Time-Based Units are not to be considered part of the Grantee’s normal
or expected compensation or salary for any purpose, including, but not limited
to, calculating any severance, resignation, termination, payment in lieu of
notice, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments;

(g) the Time-Based Units are not intended to replace any pension rights or
compensation;

 

4



--------------------------------------------------------------------------------

(h) the grant of Time-Based Units and the Grantee’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Employer;

(i) the future value of the underlying shares of Company Stock is unknown and
cannot be predicted with certainty. The Grantee understands that the Company is
not responsible for any foreign exchange fluctuation between the United States
Dollar and the Grantee’s local currency that may affect the value of the
Time-Based Units; and

the Grantee shall have no rights, claim or entitlement to compensation or
damages as a result of the Grantee’s cessation of employment for any reason
whatsoever, whether or not in breach of contract or local labor law, insofar as
these rights, claim or entitlement arise or may arise from the Grantee’s ceasing
to have rights under or be entitled to receive payment under or ceasing to have
the opportunity to participate in the Plan as a result of such cessation or loss
or diminution in value of the Time-Based Units as a result of such cessation,
and the Grantee irrevocably releases the Employer from any such rights,
entitlement or claim that may arise. If, notwithstanding the foregoing, any such
right or claim is found by a court of competent jurisdiction to have arisen,
then the Grantee shall be deemed to have irrevocably waived the Grantee’s
entitlement to pursue such rights or claim.

*        *        *

 

5